Citation Nr: 1327932	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 10 percent rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from April 1955 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO rating decision that, in pertinent part, assigned a separate noncompensable rating for hypertension.  

A January 2009 RO decision, in pertinent part, increased the rating for the Veteran's service-hypertension to 10 percent, effective December 29, 2006.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran was last afforded a general medical examination for the VA (performed by QTC Medical Services) in February 2007.  Since that time, in a July 2013 informal hearing presentation, the Veteran's representative specifically indicated that the Veteran believed that his service-connected hypertension had worsened since the February 2007 general medical examination for the VA (performed by QTC Medical Services).  Additionally, in a September 2009 statement, the Veteran's representative requested that the Veteran be afforded a new VA examination.  

Further, the Board notes that the Veteran has not been afforded a VA examination, as to his service-connected hypertension, in over six years.  The record clearly raises a question as to the current severity of the Veteran's service-connected hypertension.  The Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for hypertension since September 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hypertension.  The claims folder, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's hypertension must be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  

3.  Then readjudciate the appeal.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



